EXHIBIT 10.1




CHANGE IN CONTROL AGREEMENT







This Change in Control Agreement (this “Agreement”), effective as of January 1,
2010, is between The Phoenix Companies, Inc., a Delaware corporation (the
“Company”), and «Name» (the “Executive”).







RECITALS




The Company or one of its Affiliates (as defined below) has employed the
Executive in an officer position and has determined that the Executive holds a
critical position with the Company and/or such Affiliate.




The Company believes that, in the event it is confronted with a situation that
could result in a change in ownership or control of the Company, continuity of
management will be essential to its ability to evaluate and respond to such
situation in the best interests of its shareholders.




The Company understands that any such situation will present significant
concerns for the Executive with respect to the Executive’s financial and job
security. The Company desires to assure the Company and its Affiliates of the
Executive’s services during the period in which it is confronting such a
situation, and to provide the Executive certain financial assurances to enable
the Executive to perform the responsibilities of the Executive’s position
without undue distraction and to exercise the Executive’s judgment without bias
due to the Executive’s personal circumstances. To achieve these objectives, the
Company and the Executive desire to enter into an agreement providing the
Company and its Affiliates and the Executive with certain rights and obligations
upon the occurrence of a Change in Control (as defined below).




The Company and the Executive therefore agree as follows:

1.

Operation of Agreement.

(a)

Term. The initial term of this Agreement shall commence on the date of this
Agreement and continue through December 31, 2011, unless terminated earlier as
provided in Section 5. Upon the expiration of the initial or any renewal term,
this Agreement shall automatically renew for successive one-year terms, subject
to earlier termination as provided in Section 5, unless either party provides
the other party with a written notice at least sixty (60) days prior to the end
of the initial term or any renewal term that the Company or the Executive does
not want the term to be so extended. Notwithstanding anything to the contrary in
this Agreement, the term of this Agreement shall in all events expire
(regardless of when the term would otherwise have expired) on the second
anniversary of a Change in Control; provided that any payment obligations





--------------------------------------------------------------------------------

hereunder resulting from the Executive’s termination of employment prior to the
expiration of the term shall continue in full force and effect following the
expiration of the term.

(b)

Effective Date. If a Change in Control occurs during the term of this Agreement,
this Agreement shall govern the terms and conditions of the Executive’s
employment and the benefits and compensation to be provided to the Executive
commencing on the date on which a Change in Control occurs (the “Effective
Date”) and ending on the second anniversary of the Effective Date; provided that
if the Executive is not employed by the Company or one of its Affiliates on the
Effective Date, this Agreement shall be void and without effect, and shall not
constitute a contract of employment or a guarantee of employment for any period
of time. Notwithstanding the preceding sentence, in the event that prior to the
Effective Date, the Executive’s employment with the Company or any of its
Affiliates is terminated in connection with a Change in Control (which shall in
all events be deemed the case if such termination is within 90 days prior to the
Effective Date and deemed not to be the case if such termination is more than
180 days before the Effective Date) without Cause or for Good Reason (as such
terms are defined in Sections 5(b) and 5(c) below, but without regard to the
requirement under Section 5(c) that such termination occur after the Effective
Date), the Executive shall be entitled to receive the benefits provided under
Section 6(b), but only to the extent that such benefits are in excess of those
previously received by the Executive as a result of the Executive’s prior
termination.

2.

Definitions.

(a)

“Affiliate” means any corporation, partnership, limited liability company, trust
or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

(b)

“Change in Control” means the first occurrence of:

(i)

any Person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing 25% or more of
the combined Voting Power of the Company’s securities;

(ii)

within any 24-month period, the persons who were directors of the Company at the
beginning of such period (the “Incumbent Directors”) shall cease to constitute
at least a majority of the Board of Directors (the “Board”) or the board of
directors of any successor to the Company; provided that any director elected or
nominated for election to the Board by a majority of the Incumbent Directors
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause 2(b)(ii);





2




--------------------------------------------------------------------------------

(iii)

the effective date of the consummation of any merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were stockholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (x) in the case of a merger or
consolidation, the surviving or resulting corporation or (y) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event;

(iv)

the approval by stockholders of the Company of a plan of liquidation with
respect to the Company; or

(v)

the occurrence of any other event occurs which the Board declares to be a Change
in Control.

(c)

“Code” means the Internal Revenue Code of 1986, as amended.

(d)

“Delay Period” means that period of time between the Executive’s date of
Separation from Service and the earlier of (i) six months from the Separation
from Service date, and (ii) the Executive’s date of death.

(e)

“Employment Period” means the period during which the Executive remains employed
with the Company or any Affiliate following the Effective Date through the
expiration of the term of this Agreement.

(f)

“Person” shall have the same meaning as ascribed to such term in Section 3(a)(9)
of the Exchange Act, as supplemented by Section 13(d)(3) of the Exchange Act,
and shall include any group (within the meaning of Rule 13d-5(b) under the
Exchange Act); provided that Person shall not include (i) the Company or any of
its Affiliates, or (ii) any employee benefit plan (including an employee stock
ownership plan) sponsored by the Company or any of its Affiliates.

(g)

“PIP” means the Company's Performance Incentive Plan (or any successor plan) or
similar annual incentive plan applicable to the Executive.

(h)

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.




(i)

“Voting Power” means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.





3




--------------------------------------------------------------------------------

(j)

“Voting Securities” shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.

3.

Business Time. During the Employment Period, the Executive shall devote
substantially the Executive’s full business time and efforts to the performance
of the Executive’s duties on behalf of the Company, and its Affiliates, except
for periods of vacation and sick leave or other leave period required by law. So
long as the following activities do not (individually or in the aggregate)
materially interfere with the performance of the Executive’s duties with the
Company and its Affiliates and are conducted in compliance with the Company’s
Code of Conduct (as in effect from time to time), the Executive may: (a)
participate in charitable, civic, educational, professional, community or
industry affairs or serve on the boards of directors or advisory boards of not
for profit companies; and (b) manage his/her and his/her family’s personal
financial and legal affairs. The Executive may serve on the boards of directors
or similar governing bodies of any for profit entity only with the prior written
consent of the Company’s Chief Executive Officer or, if the Executive is the
Company’s Chief Executive Officer, the Company’s Board of Directors and only as
long as such service is not in violation of the Company’s Code of Conduct. It is
expressly understood and agreed that the Executive’s continuing to serve to the
same extent and in the same manner on any boards and committees on which the
Executive is serving or with which the Executive is otherwise associated
immediately preceding the Effective Date shall not be deemed to interfere with
the performance of the Executive’s services to the Company and its Affiliates.

4.

Compensation.

(a)

Base Salary. During the Employment Period, the Executive shall receive a base
salary at a monthly rate at least equal to the monthly salary paid to the
Executive immediately prior to the Effective Date. The base salary may be
increased (but not decreased) at any time and from time to time by action of the
Board or any committee thereof, the board of directors of any Affiliate or any
committee thereof in the event the Executive is employed by an Affiliate, and
any individual having authority to take such action in accordance with the
Company’s or any Affiliate’s regular practices. The Executive’s base salary, as
it may be increased from time to time, shall hereafter be referred to as the
“Base Salary.”

(b)

Total Incentive Compensation. During the Employment Period, the total incentive
compensation opportunities made available to the Executive in each year in the
form of short-term incentive compensation and long-term incentive compensation
(“Total Incentive Compensation”), whether in equity or cash, shall not be less
than the Total Incentive Compensation made available to the Executive
immediately prior to the Effective Date. For purposes of this Section 4(b), the
amount of Total Incentive Compensation made available to the Executive, whether
prior to or after a Change in Control, shall be conclusively determined by an
independent compensation consultant selected by the Company prior to the
occurrence of a Change in Control (or, if that entity is no longer able to serve
or declines to serve in such capacity, such other independent





4




--------------------------------------------------------------------------------

compensation consultant that has no existing client relationship with the
Company and its Affiliates as shall be selected by the designated consultant and
reasonably acceptable to the Board (either such consultant hereinafter referred
to as the “Compensation Consultant”)), using methods of valuation and comparison
commonly used in competitive compensation practices, which shall be consistently
applied. The Company shall provide the Compensation Consultant with any and all
data that the consultant shall reasonably request in order to make its
evaluations hereunder.

5.

Termination.

(a)

Death, Disability, or Voluntary Resignation. This Agreement shall terminate
automatically upon the Executive’s termination due to death, termination due to
“Disability” (as defined below), voluntary retirement (other than for Good
Reason, as defined below) under any of the retirement plans of the Company or
its Affiliates applicable to the Executive as in effect from time to time, or
Executive’s voluntary resignation for any reason (other than for Good Reason).
For purposes of this Agreement, “Disability” shall mean the Executive’s
inability to perform his or her material duties for six consecutive months due
to a physical or mental incapacity.

(b)

Cause. The Company and each of its Affiliates that employ the Executive may
terminate the Executive’s employment for Cause. For purposes of this Agreement,
“Cause” means: (i) the Executive’s conviction of or plea of nolo contendere to,
a felony (other than with respect to a traffic violation or an incident of
vicarious liability); (ii) an act of willful misconduct on Executive’s part with
regard to the Company or its Affiliates having a material adverse impact on the
Company or its Affiliates (including, without limitation, a willful violation of
the Company’s Code of Conduct), or (iii) the Executive’s failure in good faith
to attempt or refusal to perform legal directives of the Board or executive
officers of the Company, as applicable, which directives are consistent with the
scope and nature of the Executive’s employment duties and responsibilities and
which failure or refusal is not remedied by the Executive within thirty (30)
days after notice of such non-performance is given to the Executive. The
Executive shall be provided an opportunity, together with his or her counsel, to
be heard before the Board prior to termination and after such notice. If the
majority of the members of the Board do not confirm, through a duly-adopted
resolution following such opportunity, that the Company had grounds for a
“Cause” termination, the Executive shall have the option to treat his or her
employment as not having terminated or as having been terminated pursuant to a
termination without Cause. No event shall constitute grounds for a “Cause”
termination in the event that the Company fails to take action within 90 days
after the Company’s Chairman or the Chairman of the Company’s Audit Committee
obtains actual knowledge of the occurrence of such event. Additionally, for
purposes of clause (ii) of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith





5




--------------------------------------------------------------------------------

and without reasonable belief that the Executive’s act, or failure to act, was
in the best interest of the Company and its subsidiaries.

(c)

Good Reason. After the Effective Date, the Executive may resign from employment
at any time for Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence after the Effective Date of any of the following, without the
express written consent of the Executive and which occurrence is not remedied by
the Company within thirty (30) days after written notice of such occurrence is
given to the Company):

(i)

the material reduction in the Executive’s title, position, duties or
responsibilities from the title, position, duties or responsibilities held or
exercised by the Executive prior to the Effective Date;

(ii)

any requirement by the Company that the geographic location where the Executive
regularly provides services to the Company is materially changed to a location
that is more than 35 miles from where the Executive provides service to the
Company immediately prior to the Effective Date;

(iii)

a material diminution/reduction by the Company of the Executive’s Base Salary or
Total Incentive Compensation opportunity or a reduction in the employee benefits
provided to the Executive under the Company’s employee benefit plans (unless the
Executive is provided with substantially equivalent replacement benefits); or

(iv)

any failure to obtain the assumption and agreement to perform this Agreement by
a successor as contemplated by Section 12(b).

(d)

Notice of Termination. Any termination of the Executive’s employment after the
Effective Date by the Company and/or its Affiliates for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto in accordance with Section 14(d). For purposes of this
Agreement, a “Notice of Termination” means a written notice given: (i) in the
case of a termination for Cause, within 10 business days of the Company or any
Affiliate that employs the Executive having actual knowledge of the events
giving rise to such termination; or (ii) in the case of a termination for Good
Reason, within 10 business days of the Executive’s having actual knowledge of
the events giving rise to such termination, but in no event later than 90
calendar days after the actual event. Any such Notice of Termination shall
(x) indicate the specific termination provision in this Agreement relied upon,
(y) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (z) if the termination date is other than the date
of receipt of such notice, specify the termination date of this Agreement (which
date shall be not more than 15 days after the giving of such notice).





6




--------------------------------------------------------------------------------

(e)

Date of Termination. For the purpose of this Agreement, the term “Date of
Termination” means: (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s Separation from Service occurs
during the Employment Period.

6.

Obligations of the Company or an Affiliate upon Termination.

(a)

Death, Disability, Retirement, Voluntary Resignation and Termination for Cause.
If the Executive’s employment is terminated during the Employment Period by
reason of the Executive’s death, Disability, termination for Cause, or voluntary
termination due to his or her retirement or other resignation (other than on
account of Good Reason), this Agreement shall terminate without further
obligations to the Executive or the Executive’s legal representatives under this
Agreement other than those obligations accrued hereunder at the Date of
Termination, and the Company or the Affiliate that employs the Executive shall
pay to the Executive (or the Executive’s beneficiary or estate), at the times
determined below: (i) the Executive’s full Base Salary through the Date of
Termination (the “Earned Salary”), (ii) any vested amounts or benefits owing to
the Executive under and in accordance with the terms and conditions of any
otherwise applicable employee benefit plans, agreements and programs and any
accrued vacation pay not yet paid (the “Accrued Obligations”), and (iii) any
other benefits payable in such situation under the plans, agreements, policies
or programs of the Company and its Affiliates and in accordance with the terms
of such plans, policies and programs (the “Additional Benefits”). Any Earned
Salary shall be paid in cash in a single lump sum as soon as practicable, but in
no event more than 30 days (or at such earlier or later date required by law),
following the Date of Termination. Accrued Obligations and Additional Benefits
shall be paid in accordance with the terms of the applicable plan, program or
arrangement.

(b)

Termination Without Cause or for Good Reason. If, during the Employment Period,
the Company or the Affiliate that employs the Executive terminates the
Executive’s employment other than for Cause or the Executive terminates his or
her employment for Good Reason:

(i)

Pension Service Credit and Payment. The Executive’s accrued benefits under any
qualified or nonqualified defined benefit type pension plan or arrangement of
the Company, including, without limitation, the Employee Pension Plan or any
successor plan and the Supplemental Executive Retirement Plan or the
Supplemental Executive Retirement Plan B (“SERP”) or any successor plan (all
such plans, the “Pension Plans”) shall, to the extent not previously vested, be
deemed vested as of the Date of Termination. In addition, the Company shall
increase:





7




--------------------------------------------------------------------------------

(A) if the Executive is a grandfathered participant under the new retirement
program as implemented effective July 1, 2007, the Executive’s benefits under
the Pension Plans by adding [2.0 or 1.0] years of additional service and age
credit for pension calculation purposes (with the Base Salary rate as of the
Effective Date used for that [2.0 or 1.0] years of the salary component of final
average earnings for purposes of this calculation, without any adjustment to the
incentive portion of final average earnings, and with age credits applied only
for the purpose of determining any early retirement reduction factor); or

(B) if the Executive is a non-grandfathered participant under the new retirement
program as implemented effective July 1, 2007, only the Executive’s Pension
Equity Benefit, as defined in the Pension Plans, by adding [2.0 or 1.0] years of
additional service credits for Pension Equity Benefit calculation purposes. The
final average earnings will not be adjusted.

These additional benefits shall be paid at the same time and in the same form as
the regular SERP benefit, including any Code section 409A restrictions on the
SERP benefit payments, and shall be paid on a nonqualified basis.

(ii)

Additional Lump Sum Payments. In lieu of (and not in addition to) any severance
benefits payable to the Executive under any other plan, policy or program of the
Company or any Affiliate (each, a “Severance Policy”) or under any written
agreement between the Executive and the Company (each, a “Prior Agreement”), the
Company shall pay to the Executive (or cause the Executive to be paid), at the
times determined below, the following amounts:

(A)

the Executive’s Earned Salary;

(B)

a cash amount (the “Severance Amount”) equal to [2.0 or 1.0] times the sum of
(x) the Executive’s annual rate of Base Salary as then in effect and (y) the
target applicable to the Executive under the PIP for the year in which the
Executive’s employment terminates; and

(C)

the Accrued Obligations and Additional Benefits.

The Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier or later date
required by law), following the Date of Termination. The Severance Amount shall
be paid in a single lump sum as soon as practicable, but no later than 60 days,
following the Date of Termination. The Accrued Obligations and





8




--------------------------------------------------------------------------------

Additional Benefits shall be paid in accordance with the terms of the applicable
plan, program or arrangement. Notwithstanding the foregoing, but subject to
Section 13(b), the Executive may elect in writing to receive the benefits
payable under any Severance Policy that would otherwise be available to him or
her, or the termination benefits under any Prior Agreement to which he or she is
a party, in each case in lieu of receiving the benefits payable hereunder;
provided, however, that such benefits shall be paid in a lump sum at the same
times as in the preceding sentences of this paragraph.

[(iii)

Payment in Consideration of the Restrictive Covenants in Section 7. In addition
to the Severance Amount specified in and payable under Section 6(b)(ii) and as
the consideration for the covenants made by Executive pursuant to Section 7
hereof, the Company shall pay to the Executive (or cause the Executive to be
paid) a single lump sum amount equal to the product of 1.5 times the sum of
(x) the Executive’s annual rate of Base Salary as then in effect and (y) the
target applicable to the Executive under the PIP for the year in which the
Executive’s employment terminates (the “Non-competition Payment”). Such
Non-Competition Payment shall be paid as soon as practicable, but no later than
60 days, following the Date of Termination.]

(iv)

Continuation of Benefits. The Executive (and, to the extent applicable, the
Executive’s dependents) shall be entitled, after the Date of Termination until
the end of the second calendar year following the calendar year of the Date of
Termination (the “End Date”), to continue participation in all of the employee
and executive plans providing medical, dental and long-term disability benefits
that the Executive participated in prior to the Date of Termination
(collectively, the “Continuing Benefit Plans”); provided that coverage with
regard to medical, dental and long-term disability benefits for the period after
the end of the eighteen (18)-month period following the Date of Termination
shall be deemed to be monthly, in-kind payments of the premiums and will be
taxable income to the Executive; and provided further that the participation by
the Executive (and, to the extent applicable, the Executive’s dependents) in any
Continuing Benefit Plan shall cease on the date, if any, prior to the End Date
on which the Executive becomes eligible for comparable benefits under a similar
plan, policy or program of a subsequent employer (“Prior Date”). The Executive
agrees to notify the Company promptly if and when Executive begins employment
with another employer and if and when Executive becomes eligible to participate
in any benefit or other welfare plans, programs or arrangements of another
employer. The Executive’s participation in the Continuing Benefit Plans will be
on the same terms and conditions that would have applied had the Executive
continued to be employed by the Company or the Affiliate that employs the
Executive through the End Date or the Prior Date. To the extent any such
benefits cannot be provided under the terms





9




--------------------------------------------------------------------------------

of the applicable plan, policy or program, the Company shall provide (or shall
cause to be provided) comparable benefits under another plan or from its general
assets. To the extent any medical or dental plan is a “self-insured medical
reimbursement plan” under Code section 105(h) and such coverage would be
discriminatory thereunder, the premiums (both during and after the eighteen
(18)-month period) shall be taxable income to the Executive and the Company or
its Affiliates shall pay the Executive promptly after the provision of such
benefits additional cash payments to the extent necessary for the Executive to
receive the same net after-tax benefits that the Executive would have received
under such plans if the Executive had continued to receive such plan benefits
while employed with the Company; provided that any such additional cash payment
that would be paid within the Delay Period (as defined in Section 2(d) hereof)
shall not be paid during such Delay Period, but shall be paid immediately
thereafter.

(v)

Deemed Vesting for Certain Benefits. The Executive shall be deemed to have met
all service and other requirements for full vesting of benefits under all stock
option or other stock or equity compensation plans of the Company in which the
Executive participates and the stock options held by the Executive shall remain
exercisable for the lesser of two years or the duration of their normal terms.

(vi)

Pro-rata Payment of PIP and Long-Term Incentive Award. The Company shall pay to
the Executive a cash amount equal to a pro rata portion of (A) the Executive’s
target annual incentive award under the PIP for the fiscal year in which the
Executive’s Date of Termination occurs and (B) subject to the terms and
conditions of the individual award agreements underlying each award when
granted, any awards made to the Executive under the Company’s long-term
incentive plan (or any successor plan) determined as if the targets applicable
to such awards were achieved. The PIP amount and the long-term incentive awards
amount shall not be paid prior to six (6) months following the Executive’s Date
of Termination. The pro-rata portion of each award shall be determined by
multiplying the value of the award times a fraction, the numerator of which is
the number of days during the performance period applicable to each such award
prior to the Date of Termination and the denominator of which is the number of
days in the performance period applicable to each such award. Notwithstanding
the foregoing, any amount payable under this subparagraph in respect of the
annual incentive award or in respect of any long-term incentive plan shall be
the only amounts payable to the Executive under the PIP and long-term incentive
plans for the year in which the Date of Termination occurs.




(vii)

Outplacement. The Company shall provide the Executive with reasonable
outplacement services at a level commensurate with the





10




--------------------------------------------------------------------------------

Executive’s position for up to twelve (12) consecutive months after the
Executive’s Date of Termination.

(c)

Discharge of the Company’s and its Affiliates’ Obligations. Except as expressly
provided in the last sentence of this Section 6(c), the amounts payable to the
Executive pursuant to this Section 6 following termination of the Executive’s
employment shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims the Executive may have in respect of
the Executive’s employment by the Company and its Affiliates. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon the Executive’s receipt of such amounts, the Company and its
Affiliates shall be released and discharged from any and all liability to the
Executive in connection with this Agreement or otherwise in connection with the
Executive’s employment by the Company and its Affiliates. Notwithstanding the
foregoing: (i) the Executive shall retain all rights with respect to the
Company’s continuing obligations to indemnify the Executive as a former officer
and/or director of the Company or its Affiliates, and to provide directors and
officers liability insurance, to the fullest extent permitted under the
Company’s certificate of incorporation and by-laws or any other arrangement and
(ii) to the extent the Executive is entitled to greater rights with respect to
any category of severance payments or benefits in any similar situation under
any other arrangement with the Company, the Executive shall be entitled to such
greater rights.




(d)

Section 280G Limitation on Payments by the Company and its Affiliates.




(i)

Application of Section 6(d). In the event that any amount or benefit to be paid
or distributed to, or on behalf of, the Executive pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid or distributed to, or
on behalf of, the Executive by the Company, its Affiliates and their successors,
including any acquiror of the Company or its Affiliates (or any person or entity
required to be aggregated with the Company or its Affiliates for purposes of
Code section 280G) under any other plan, agreement, or arrangement
(collectively, the “Covered Payments”), would be an “excess parachute payment”
as defined in Code section 280G, and would thereby subject the Executive to the
tax (the “Excise Tax”) imposed under Code section 4999 (or any similar tax that
may hereafter be imposed), the Company shall reduce the aggregate value of all
Covered Payments to an amount equal to 2.99 times the Executive’s average annual
compensation calculated in accordance with Code section 280G (such reduced
payments to be referred to as the “Payment Cap”). In the event that as a
consequence of the foregoing, Executive receives reduced payments and benefits
hereunder, Executive shall have the right to designate which of the payments and
benefits otherwise provided for in this Agreement that the Executive will





11




--------------------------------------------------------------------------------

receive in connection with the application of the Payment Cap, but may not
change the time of payment thereof.




[(ii)

Calculation of Benefits. Immediately following delivery of any notice of
involuntary termination not for Cause by the Company or of any Notice of
Termination by the Executive for Good Reason, the Company shall notify the
Executive of the aggregate present value of all “parachute payments” (within the
meaning of Code section 280G) to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
exceeding the Payment Cap.




(iii)

Application of Code Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,




(1)

such Covered Payments will be treated as “parachute payments” within the meaning
of Code section 280G, and all “parachute payments” in excess of the “base
amount” (as defined under Code section 280G(b)(3)) shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the good faith
judgment of an independent certified public accountant other than the Company’s
normal independent certified public accountants or tax counsel selected by such
accountants (the “Accountants”), relying on the best authority available at the
time of such determination (including, but not limited to, any proposed Treasury
regulations upon which taxpayers may rely), that the Company or any otherwise
applicable Subsidiary has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for personal services actually rendered
(within the meaning of Code section 280G(b)(4)(B)) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax, and




(2)

the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Code section
280G.




(iv)

Adjustments in Respect of the Payment Cap.




(1)

If the Executive receives reduced payments and benefits under this Section 6(d)
(or this Section 6(d) is determined not to be applicable to the Executive
because the Accountants





12




--------------------------------------------------------------------------------

conclude that the Executive is not subject to any Excise Tax) and it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding (a “Final Determination”) that, notwithstanding the good
faith of the parties in applying the terms of this Section 6(d), the aggregate
“parachute payments” within the meaning of Code section 280G paid to the
Executive or for his benefit are in an amount that would result in the Executive
being subject an Excise Tax and, taking into account the amount of such
aggregate parachute payments specified in such Final Determination, the Payment
Cap should have been applied under the provisions of this Section 6(d), then the
amount equal to the excess parachute payments made to the Executive shall be
deemed for all purposes to be a loan to the Executive made on the date of
receipt of such excess payments, which the Executive shall have an obligation to
repay to the entity making such payment on demand, together with interest on
such amount at the applicable Federal rate (as defined in Code section 1274(d))
from the date of the payment hereunder to the date of repayment by the
Executive.

(2)

If the Executive receives reduced payments and benefits under this Section 6(d)
and it is established pursuant to a Final Determination that, notwithstanding
the good faith of the parties in applying the terms of this Section 6(d), the
aggregate “parachute payments” within the meaning of Code section 280G paid to
the Executive or for his benefit are in an amount that would result in the
Executive being subject to an Excise Tax and, taking into account the amount of
such aggregate parachute payments, the Payment Cap should not have been applied
under Section 6(d), then the Company shall pay the Executive 30 days following
such Final Determination an amount equal to the excess of (i) the amount of
Aggregate Parachute Payments that would have been payable to the Executive
without regard to Section 6(d) over (ii) the reduced amount actually paid to the
Executive in accordance with Section 6(d), together with interest on such excess
amount at the applicable Federal rate (as defined in Code section 1274(d)) from
the date payment would have been made to the Executive of such excess amount (or
any portion thereof) but for the application of Section 6(d) to the date of
actual payments.

(3)

If the Executive receives reduced payments and benefits by reason of Section
6(d)(i) and it is established pursuant to a Final Determination that the
Executive could have received a greater amount without exceeding the Payment
Cap, then the Company or the appropriate Subsidiary shall promptly thereafter
pay the Executive within 30 days of the date of the Final Determination the
aggregate additional amount which could have been paid without exceeding the
Payment Cap, together with





13




--------------------------------------------------------------------------------

interest on such amount at the applicable Federal rate (as defined in Code
section 1274(d)) from the original payment due date to the date of actual
payment.]




(v)

Survival. The provisions of this Section 6(d) of the Agreement shall survive the
termination of the Executive’s employment hereunder and the termination of this
Agreement with regard to any event that occurred prior thereto.




7.

Restrictive Covenant(s).

(a) Non-Solicitation. During the Employment Period, and for a period of 1.5
years after the Employment Period, the Executive agrees not to induce,
encourage, or solicit, either directly or indirectly, any customer, client,
employee, officer, director, agent, broker, registered representative or
independent contractor to either: (i) terminate their respective relationship or
contracts with the Company or its Affiliates; or (ii) not place business with
the Company or its Affiliates. The Executive agrees the restrictions in this
paragraph apply whether the Executive voluntarily terminates his or her
employment or is involuntarily terminated with or without Cause or for Good
Reason during the Employment Period.

[(b) Non-Competition. For a period of 1.5 years after his Date of Termination,
Executive shall not, directly or indirectly, either for Executive’s own benefit
or purposes or for the benefit or purposes of any other person or entity, engage
in, invest in, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be employed by or render services to,
any business which is engaged in a Competitive Activity. For purposes of this
Agreement, the term “Competitive Activity” shall mean any activity that is
directly competitive with the Company’s business of manufacturing and
distributing life insurance and associated products, including any activities
that are directly ancillary thereto. Notwithstanding the foregoing, Executive
shall not be deemed to be in breach of the covenant contained in this Section
7(b) unless the activity in which Executive engages, or the services which
Executive provides, in respect of such Competitive Activity relate in a
substantial way to the services provided to, and responsibilities undertaken by
the Executive for, the Company during the 18 month period immediately prior to
Executive’s Date of Termination. For purposes of this Section 7(b), it is agreed
that Executive’s ownership of not more than one percent (1%) of the outstanding
voting stock of a publicly traded corporation or not more than five percent (5%)
of the equity of a private entity shall not in itself constitute a violation of
this Agreement, provided that in the case of equity of a private entity such
ownership interest is treated by Executive as a passive investment and Executive
discloses such ownership interest in writing to the Company.]




8.

Non-Exclusivity of Rights. Except as expressly provided herein, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation





14




--------------------------------------------------------------------------------

in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its Affiliates and for which the Executive may qualify, nor
shall anything herein limit or otherwise prejudice such rights as the Executive
may have under any other agreements with the Company or any of its Affiliates,
including employment agreements, stock option agreements, and other stock or
equity compensation agreements. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Company or any Affiliate at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.

9.

No Offset. Except as expressly provided in this Agreement, the obligation of the
Company to make the payments provided for in this Agreement or any of its
Affiliates to make the payments provided for in this Agreement and otherwise to
perform the obligations hereunder shall not be diminished or otherwise affected
by any circumstances, including, but not limited to, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its Affiliates
may have against the Executive or others, whether by reason of the subsequent
employment of the Executive or otherwise.

10.

Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company or any of its Affiliates)
as to the validity, enforceability or interpretation of any provision of this
Agreement or to enforce and/or collect any payment or benefit payable hereunder,
the Company shall pay the Executive’s legal expenses (or cause such expenses to
be paid) including, but not limited to, the Executive’s reasonable attorneys’
fees, on a quarterly basis, promptly upon presentation of proof of such expenses
in a form acceptable to the Company, which submission shall be made within
forty-five (45) days after the end of such quarter; provided that the Executive
shall reimburse the Company for such amounts (to the extent permitted under
applicable law), plus simple interest thereon at the 90-day United States
Treasury Bill rate as in effect from time to time, compounded annually, if the
arbitrator determines that the Executive’s claims were substantially frivolous
or brought in bad faith.

11.

Surviving Agreements. This Agreement provides for certain payments and benefits
to the Executive to be determined by the employee benefit plans and programs,
incentive plans, stock option, and other stock or equity compensation plans of
the Company and its Affiliates. To the extent so provided, such programs and
plans constitute part of the agreement and understanding between the Executive
and the Company and are incorporated herein and made a part hereof. The
Executive and the Company hereby reaffirm their respective commitments under
such programs and plans, and again agree to be bound by each of the covenants
contained therein for the benefit of the Company in consideration of the
benefits made available to the Executive hereby.

12.

Successors.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement





15




--------------------------------------------------------------------------------

shall inure to the benefit of and be enforceable by the Executive’s legal
representatives and his or her estate.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and shall be assignable, in writing, by the Company only to the acquiror of all
or substantially all, of the assets of the Company. The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

13.

Section 409A.

(a) The intent is that payments and benefits under this Agreement comply with
Code section 409A and accordingly this Agreement shall be interpreted to be in
compliance therewith. The Company may from time to time amend this Agreement,
without obtaining the consent of the Executive, as the Company deems necessary
or desirable to comply with the requirements of Code section 409A and the
regulations and guidance provided thereunder, regardless of whether any such
amendment would cause a reduction or cessation of a benefit accrued prior to the
adoption of such amendment. To the extent that this Agreement is modified to
comply with Code section 409A, such modification shall, to the extent reasonably
possible, maintain the original intent of the applicable provision of this
Agreement without violating the provisions of Code section 409A.

(b) It is intended that the payments under this Agreement, to the extent
applicable, comply with the short-term deferral rule under Code section 409A.




14.

Miscellaneous.




(a)

Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut, applied without reference to
principles of conflict of laws.




(b)

Amendments. Except as provided in Section 13(a), this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(c)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the matters referred to herein, and completely
supersedes and replaces any prior agreement between the Executive and the
Company or any of its Affiliates concerning the subject matter herein. No
subsequent agreement concerning the subject matter herein, oral or otherwise,
shall be binding between the parties unless it is in writing and signed





16




--------------------------------------------------------------------------------

by the party against whom enforcement is sought. Except as expressly provided
herein, nothing in this Agreement shall be construed or interpreted to enhance,
increase, reduce or diminish any rights, duties or obligations of the Executive
under any agreement between the Executive and the Company or any of its
Affiliates, or under any employee benefit plan program (as further set forth in
Section 11) or procedure established by the Company or any of its affiliates
with respect to any subject matter herein. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. The Executive acknowledges that the
Executive is entering into this Agreement of the Executive’s own free will and
accord, and with no duress, that the Executive has read this Agreement and that
the Executive understands it and its legal consequences.

(d)

Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party, overnight mail, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Home address of the Executive noted on the records of the Company

If to the Company:

The Phoenix Companies, Inc.

One American Row

PO Box 5056

Hartford, CT 06102-5056

Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e)

Tax Withholding. The Company shall withhold (or cause such withholding) from any
amounts payable under this Agreement such Federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

(f)

Severability; Reformation. In the event that one or more of the provisions of
this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(g)

Waiver. Waiver by any party hereto of any breach or default by the other party
of any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived. No waiver of any provision of this Agreement shall be implied from any
course of dealing between the parties hereto or from any failure by





17




--------------------------------------------------------------------------------

either party hereto to assert its or the Executive’s rights hereunder on any
occasion or series of occasions.

(h)

Confidentiality. In further consideration for entering into this Agreement, the
Executive, after termination of the Executive’s employment, shall retain in
confidence any confidential or proprietary information known to the Executive
concerning the Company and its Affiliates and their business so long as such
information is not publicly disclosed and shall not use such information in any
way injurious to the Company or its Affiliates except for any disclosure to
which an authorized officer of the Company or such Affiliate has consented or
any disclosure or use required by any order of any governmental body or court
(including legal process). If requested, the Executive shall return to the
Company and its Affiliates any memoranda, documents or other materials possessed
by the Executive and containing confidential or proprietary information of the
Company and its Affiliates. Notwithstanding the preceding sentence, the
Executive shall not be required to return to the Company or its Affiliates, any
memoranda, documents or other materials containing confidential or proprietary
information of the Company or its Affiliates, if such materials were provided to
the Executive in his or her capacity as a director of the Company or its
Affiliates.

(i)

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(j)

Captions. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.







IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, and
its corporate seal to be hereunto affixed and attested by its Secretary, all as
of the day and year first above written.







 

THE PHOENIX COMPANIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:____________________________

 

 

      Name: Bonnie J. Malley

 

 

      Title:   Executive Vice President

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

_______________________________

 








18




--------------------------------------------------------------------------------




 

EXECUTIVE:

DATE:

 

 

 

 

_______________________________

____________

 

«Name»

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

_______________________________

 








19


